Morse, J.
The petition in this case was presented by the railroad company for the purpose of acquiring title to certain lands in the city of Saginaw. The respondents answered said petition, and jointly and severally denied that the petitioner had made a map and survey of said *32railroad through said parcels of land, and filed the same in the office of the register of deeds for Saginaw county; and alleged that the paper referred to in said petition as a map and survey of said “ Wright. Spur,” so called, is indefinite and incomplete; that it is impossible for these respondents, or any of them, from an inspection thereof or from said petition, to determine the exact lands that said petitioner is seeking by these proceedings to acquire. They therefore deny the right of the petitioner to institute proceedings herein to acquire their or either of their interests in and to said several parcels of land, for the l’easons hereinbefore stated.
The respondents" counsel submitted the following special questions:
“1. Is the taking of the property described in the petition under consideration necessary to be taken by the petitioner for public use?
“2. From the map and survey on file in the office óf the register of deeds for the county of Saginaw, shown you, can you identify the property sought to be acquired by the petitioner without reference to other maps, or information furnished you?
“3. From your view of the premises sought to be taken by the petitioner, could you, when upon the ground, determine the location of the lot lines, or the particular property sought to be taken?
“é. Is not the real purpose of the petitioner in obtaining the property under consideration for private instead of public use?”
Proofs were taken, and the jury viewed the premises, as they return in their finding, and they found and determined that it was necessary to take said real estate for public use, stating the use, and awarded damages of $200 to each of the respondents. The jury did not answer the special questions so submitted to them.
The failure to answer such questions is the only error assigned against the validity of the proceedings. There is *33no provision in the statutes relative to condemnation proceedings authorizing the submission of special questions. The law intends that the proceedings shall be as simple as possible. The duty of the jury is justly and impartially to ascertain and determine the necessity for taking the property proposed to be taken for the public use specified in the petition. Their finding in this respect is a general one, and there is no necessity for any special finding or verdict. If they determine the necessity, then they find the damages which ought justly to be awarded to each land-owner. They have then performed their whole duty under the law.
The proceedings are affirmed, with costs.
The other Justices concurred.